oOo Oo DT DW Ww &— WH LYN

BS M&M Mw NWN BF Bw BO ROO RD RR ORO ee OO RP OO ESE SRL lL
0 ~Y WwW Oh & WH HB KF OF WW] WO YD WD TO BP WwW BF KH &

 

——FILED
ENTERED RECEIVED

——— SERVED
COUNSEL/PARTIES OF RECORD

JUL 18 2019

CLERK US DISTRICT COU
By. DISTRICT OF NEVADA "

 

DEPUTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-326-APG-NJK
Plaintiff, Final Order of Forfeiture
Vv.
JULIAN RICARDO CHACON,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1)
with 28 U.S.C. § 2461 (c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c);
21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1) and (a)(2); and 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Julian Ricardo
Chacon to the criminal offenses, forfeiting the property set forth in the Plea Agreement and
the Forfeiture Allegation of the Criminal Information and shown by the United States to
have the requisite nexus to the offenses to which Julian Ricardo Chacon pled guilty.
Criminal Information, ECF No. 9; Plea Agreement, ECF No. 11; Preliminary Order of
Forfeiture, ECF No. 12; Arraignment and Plea, ECF No. 14.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim, P. 32.2(b\(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,

consecutively from March 8, 2019, through April 6, 2019, notifying all potential third

 
oo wo 4 DB Oo FS WwW WF

Bh BO BO Bw BO BD BD ORD ORD ee OR SS SO SO
Oo NO wu OB UwehlULhN lhe UCU ODUlUlUlUCOClUlUMOUlULhS UOC OU OYUN OU CO

 

parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.
15.

This Court finds the United States notified known third parties by personal service of
their right to petition the Court. Notice of Filing Service of Process — Personal Service, ECF
No. 16.

On April 18, 2019, Homeland Security Investigations personally served Theotis
Glover with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing
Service of Process - Personal Service, ECF No. 16.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed, R. Crim. P, 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2(C), and (3)(B) with 28 U.S.C. § 2461(c);
21 U.S.C. § 881(a\(11) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1) and (a)(2); 21 U.S.C.
§ 881(a)(6) with 28 U.S.C, § 2461(c); and 21 U.S.C. § 853(n)(7) and shail be disposed of
according to law:

1. Taurus .40 caliber subcompact semiautomatic pistol, Model No. PT-740,
serial number $GX14481;

2. Springfield 9 mm subcompact semiautomatic pistol, Model No. XDS-9,
serial number $3895406;

3. 26 rounds of 9 mm Speer hollow-point ammunition,

4. 45 rounds of 9 mm full metal jacket ammunition; and

5, any and all ammunition

(all of which constitutes property).

 

 
Oo fo AY Oo MH Fe BY Ne

wo ne tO NH BH NH BF NY Be RFP KF FP EF RF ee lULh
eo on Of OonlU Be UwhDlUmN lh LUC OUlUCUCUCCOCOUlClUlUMOU NY OO OULU SUM OLN

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED voly ¢P __, 2019.

(Lee oa

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
Oo Oo 4 DW A Se BH NH

mS bo Bo Bo BO DO BR BR BRO ORR OE OO RE SE OSE OO SO le
on TO ww OB Be HB KS CO SBD OOH OO rKlLlUD OULU GUL lCUO

 

July 17, 2019,

 

CERTIFICATE OF SERVICE

A copy of the foregoing was served upon counsel of record via Electronic Filing on

/s/ Heidi L. Skillin

 

HEIDI L, SKILLIN
FSA Contractor Paralegal

 
